    Case: 18-10711    Document: 00514815228         Page: 1     Date Filed: 01/30/2019

Case 3:16-cv-02942-N-BT Document 35 Filed 01/30/19            Page 1 of 2 PageID 2008



                     United States Court of Appeals
                                 FIFTH CIRCUIT
                              OFFICE OF THE CLERK
LYLE W. CAYCE                                                          TEL. 504-310-7700
CLERK                                                               600 S. MAESTRI PLACE
                                                                   NEW ORLEANS, LA 70130



                             January 30, 2019
MEMORANDUM TO COUNSEL OR PARTIES LISTED BELOW:
      No. 18-10711      Willie Atkins v. Lorie Davis, Director
                        USDC No. 3:16-CV-2942

Enclosed is an order entered in this case.
                                  Sincerely,
                                  LYLE W. CAYCE, Clerk


                                  By: _________________________
                                  Roeshawn A. Johnson, Deputy Clerk
                                  504-310-7998

Mr. Willie James Atkins
Ms. Jessica Michelle Manojlovich
Ms. Karen S. Mitchell
     Case: 18-10711   Document: 00514815229     Page: 1     Date Filed: 01/30/2019

Case 3:16-cv-02942-N-BT Document 35 Filed 01/30/19        Page 2 of 2 PageID 2009



          IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT

                              ___________________

                                 No. 18-10711
                              ___________________

WILLIE JAMES ATKINS,

            Petitioner - Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

            Respondent - Appellee

                           _______________________

                Appeal from the United States District Court
                     for the Northern District of Texas
                          _______________________

ORDER:

      On January 8, 2019, the clerk denied appellant's motion for an extension
of time to file petition for rehearing. Upon consideration of appellant's motion
for reconsideration, IT IS ORDERED that the motion is Denied.


      IT IS FURTHER ORDERED that appellant’s motion for an extension of
time to and including February 3, 2019, to file petition for rehearing is Denied.


                                         ___________________________________
                                               ANDREW S. OLDHAM
                                         UNITED STATES CIRCUIT JUDGE
